826 P.2d 95 (1992)
111 Or.App. 375
STATE of Oregon, Respondent,
v.
Vincent Allen TREMILLION, Appellant.
C89-11-36645; CA A68242.
Court of Appeals of Oregon.
Submitted on Record and Briefs January 16, 1992.
Decided February 12, 1992.
Sally L. Avera, Public Defender, Salem, filed the brief for appellant.
Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., and Michael M. Pacheco, Asst. Atty. Gen., Salem, filed the brief for respondent.
Before JOSEPH, C.J., and RIGGS and EDMONDS, JJ.
PER CURIAM.
Defendant pled no contest to a charge of failure to perform the duties of a driver to injured persons (felony hit and run). ORS 811.705(1). The sentencing court imposed a sentence of 15 to 18 months imprisonment, the presumptive range for grid block 6 C. Defendant argues that the court erred in not sentencing him to a definite term of imprisonment.
The state concedes that defendant is correct. OAR 253-05-001 requires a term of imprisonment "within the durational range of months stated in the grid block." OAR 253-05-005 requires that the judgment of conviction "shall state the length of incarceration * * *." However, the state contends that the error requires no remedial action. We agree.
The sentence imposed is concurrent with a 58-month term of imprisonment for defendant's conviction for kidnapping in the second degree, ORS 163.225, and cannot affect defendant's actual period of imprisonment. There are no adverse consequences about which he may complain. See State v. Dorsey, 44 Or. App. 721, 607 P.2d 204 (1980); State v. Larsen, 44 Or. App. 643, 606 P.2d 1159, rev. den. 289 Or. 373 (1980); see also State v. Yost, 28 Or. App. 803, 561 P.2d 657, rev. den. 279 Or. 301 (1977).
Affirmed.